Citation Nr: 1218389	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  09-30 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from January 1963 to January 1966.

This matter came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The appeal was remanded for additional evidentiary development in December 2010 and July 2011.  It has been recertified to the Board for appellate consideration.


FINDINGS OF FACT

1.  Bilateral hearing loss disability was not manifest in service or within one year following discharge, and is unrelated to service.

2.  Tinnitus was not manifest in service and is unrelated to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  Tinnitus was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  


A letter dated in March 2008 discussed the evidence necessary to support a claim for service connection.  The Veteran was invited to submit or identify pertinent evidence.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  This letter also informed the Veteran of the manner in which VA determines disability ratings and effective dates.

Letters in December 2010 and July 2011 advised the Veteran of the status of his claim.

The content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  Therefore, the record reflects that he was provided with a meaningful opportunity during the pendency of his appeal such that the preadjudicatory notice error did not affect the essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, the Veteran's service treatment records have been obtained and associated with the record.  Private records are also associated with the claims file.  VA audiological examinations have been conducted.  The Board finds that the examinations in the aggregate were adequate in that they were performed by neutral, skilled providers who reviewed the record, interviewed the Veteran, and performed appropriate examinations prior to providing their conclusions.  The Board observes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2011).  The Court also noted that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow deficient the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination. The Veteran has not asserted that there is any deficiency in his VA examination.  In any event, each examiner addressed the question of the effect of the Veteran's hearing loss on his daily activities by eliciting a statement from him regarding his chief complaints related to his hearing acuity.  

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service incurrence or aggravation of diseases of the central nervous system may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the Court has observed that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Service treatment records are negative for any complaint, diagnosis, or abnormal finding suggesting hearing loss or tinnitus.  They reflect that on enlistment examination in January 1963 puretone thresholds were as follows:





HERTZ



500
1000
2000
3000
4000

Right
5 (20)
-10 (0)
-10 (0)
-5 (5)
-10 (-5)

Left
0 (15)
-10 (0)
-10 (0)
- 5 (5)
-10 (-5)


On separation examination in November 1965 the Veteran endorsed ear, nose, or throat trouble, but specified that he referred to occasional sore throat and frequent upper respiratory infections.  Audiometric testing revealed the following puretone thresholds:





HERTZ



500
1000
2000
3000
4000

Right
0 (15)
0 (10)
0 (10)
Not tested
0 (5)

Left
0 (15)
0 (10)
0 (10)
Not tested
0 (5)


(NOTE: Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those figures are on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

The Veteran submitted his claim in November 2011.  He noted that he received weapons training in the Army and that he also trained to be a heavy vehicle tank and APC driver.  He indicated that he was exposed on a daily basis to five-ton truck exhaust noise with no hearing protection.  He also stated that he was exposed to artillery fire as the result of working for two years delivering ammunition and waiting while it was fired.  He asserted that he developed tinnitus at that time and that it had continued to the present.

The record of October 2007 private audiometric testing indicates the Veteran's report of hearing loss of six months' duration and tinnitus for four years.  He did indicate that he was a truck driver in the Army.  On subsequent examination by a physician in November 2007, the Veteran reported hearing loss for six months to a year and ringing in both ears for a long period.  He related that he had experienced a lot of noise exposure, to include in the Army where he was a truck driver in an artillery unit.  He also reported work as a truck driver from 1969 to 1972.  Following examination, the physician noted that the Veteran had a long history of noise exposure and an audiogram with bilateral sensorineural hearing loss that was most likely secondary to extensive noise exposure in the Army combined with being a truck driver for numerous years without ear protection.

On VA examination in January 2009, the Veteran's history was reviewed.  His chief complaint was ringing and hearing loss.  He stated that the situations of greatest difficulty were watching television and general conversation.  He related that he served in the Army as a truck driver and that he drove ammunition to the tank firing line, where he waited while the tanks fired so that he could return the empty shells to the depot.  He noted that following service, he worked for Firestone for 14 years making tires and then drove a truck for about 10 years until he became disabled in an accident that occurred during the 1989 Loma Prieta earthquake.  He reported that he had a buildup of fluid on his brain and that his doctors were considering placing a shunt.  He endorsed tinnitus and indicated that onset dated to injury sustained during the 1989 earthquake, when an ice machine on a loading dock broke loose and hit him.  Audiometric testing revealed the following puretone thresholds:






HERTZ



500
1000
2000
3000
4000
Average
Right
15
15
50
50
35
41.25
Left
15
25
50
50
40
37.5

Speech recognition scores were 96 percent bilaterally.  The examiner concluded that the Veteran's hearing loss and tinnitus were not caused by or a result of noise exposure during service.  She indicated that the Veteran's service treatment records showed normal hearing bilaterally on entrance and separation examinations with no shift in hearing thresholds.  She also noted that the Veteran specifically reported onset of tinnitus concurrent with injury in 1989.

Following the Board's December 2010 remand, an additional VA examination was conducted in January 2011.  The examiner noted that the Veteran served as a heavy vehicle driver during service.  She indicated that entrance and exit examinations revealed normal hearing per puretone thresholds.  The Veteran's chief complaint was a decrease in hearing that began 10 years previously, and constant bilateral tinnitus.  The Veteran's military and civilian noise exposure was discussed.  The examiner noted that the Veteran reported onset of tinnitus in service, but that he had previously reported onset as the result of a disabling accident in 1989.  Puretone thresholds were measured as follows:





HERTZ



500
1000
2000
3000
4000
Average
Right
10
15
45
35
35
32.5
Left
15
20
45
50
40
38.75

Speech recognition scores were 94 percent bilaterally.  The examiner indicated that the disability did not have significant effects on the Veteran's occupation or daily activities.  She concluded that hearing loss and tinnitus were not caused by or a result of noise exposure, noting that there was no evidence supporting a finding that current hearing loss or tinnitus began in service.  She stated that the Veteran's hearing was within normal limits with no puretone threshold shifts and that other evidence strongly supported that the current hearing loss and tinnitus were most likely due to a combination of occupational noise exposure and injuries sustained in a disabling accident outside service.

The Veteran was afforded a third VA examination in August 2011.  His military and civilian noise exposure histories were reviewed.  He related that his chief complaint was muffled hearing for the previous six months and difficulty hearing the television.  He indicated that onset of his tinnitus dated to 1963 when he was exposed to artillery with no hearing protection.  The examiner noted that the Veteran's health history included placement of a cerebral shunt in January 2009.  Puretone thresholds were as follows:





HERTZ



500
1000
2000
3000
4000
Average
Right
15
20
45
35
25
38.75
Left
20
25
45
50
35
31.25

Speech recognition scores were 96 percent bilaterally.  The examiner noted that there were no significant effects on the Veteran's occupation, and that there were no effects on the Veteran's usual daily activities.  She concluded that that hearing loss and tinnitus were not related to service, noting that the enlistment and separation audiograms were well within normal limits and that there was no significant threshold shift noted.  She also noted that the Veteran's current thresholds should not have a major impact on his ability to work, indicating that he was a good candidate for hearing aids which should make it easy for him to seek employment in diverse settings.  She indicated the Veteran's hearing during service was normal, and that more than 40 years after service, following exposure to occupational noise and having a cerebral shunt placed, the Veteran had hearing loss and tinnitus.  She noted that her conclusions were based on case history, configuration of the audiogram, and claims file review.

Having carefully reviewed the record, the Board concludes that service connection is not warranted for bilateral hearing loss disability or tinnitus.  In that regard the Board notes that there is a remarkable lack of credible evidence of pathology for many years following service.  The earliest post-service complaint for any problems with the Veteran's hearing acuity dates to October 2007, when he sought treatment from a private provider.  At that time, he reported hearing loss of six months' duration and tinnitus for four years.  During private consultation in November 2007 the Veteran reported hearing loss of six months to one years' duration and ringing in both ears "for a long period of time."  Notably, it was not until his second VA examination that he dated onset of his tinnitus to service, rather than to a 1989 injury.  While the Veteran has identified differing dates of onset while pursuing service connection, his reports have consistently indicated onset years following separation from service, and are in conflict with his report to VA that he experienced tinnitus in service.  The Board finds statements as to history made directly to health care providers during the course of treatment to be inherently more credible than statements made in support of a claim for benefits.  In short, the most credible evidence regarding the most likely date of onset of the claimed bilateral hearing loss disability and tinnitus consists of the Veteran's statements dating such onset many years following service.

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains diagnoses of hearing loss disability and tinnitus, it does not contain reliable evidence which relates these claimed disabilities to any injury or disease in service.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran has most recently stated that he experienced ringing in his ears during service.  However as discussed above, his previous statements, to include those to a medical provider, point to an onset many years following service.  As such, the Board finds that the Veteran's more recent statements regarding onset of his symptoms to be unreliable to establish onset of the claimed disabilities.  In summary, the Board finds that the negative record at service discharge and for years following service is more probative than the Veteran's more recent statements.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board additionally notes that three VA examiners have concluded that the current hearing loss and tinnitus were not related to service.  In essence, all three examiners provided reasoned opinions, based on complete review of the record, interview, and examination.  In assigning high probative value to these opinions, the Board notes that the examiner had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted complete examinations.  There is no indication that the VA examiners were not fully aware of the Veteran's past medical history or that they misstated any relevant fact.  The Board thus finds the VA examiners' opinions to be of greater probative value than the private provider's November 2007 opinion and the Veteran's unsupported statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Absent reliable lay or medical evidence relating these claimed disabilities to service, and in consideration of the VA opinions discussed above, the Board concludes that the claims of entitlement to service connection for bilateral hearing loss disability and tinnitus must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. 
§ 3.102. 

CONTINUED ON NEXT PAGE

ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.





____________________________________________
Thomas H. O'Shay
 Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


